Order entered April 29, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01411-CR
                                     No. 05-12-01414-CR

                           MURRELL NORMAN MUCK, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                     Trial Court Cause Nos. 366-81548-2011, 366-81549-2011

                                           ORDER
       The Court REINSTATES the appeal.

       On March 26, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent; (3) Tim Avery, who had been appointed to represent

appellant, has had personal and business issues that prevent him from continuing the appeal; (4)

Mr. Avery has been allowed to withdraw and the court has appointed William Schultz to

represent appellant; and (5) Mr. Schultz indicated he would need ninety days to complete

appellant’s brief.
       We DIRECT the Clerk to substitute William Schultz as appellant’s appointed attorney of

record in place of Tim Avery.

       We ORDER appellant to file his brief by JULY 1, 2013. Because appellant’s brief is

already two months overdue, no further extensions will be granted.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, William

Schultz and the Collin County District Attorney’s Office.




                                                    /s/     LANA MYERS
                                                            JUSTICE